Citation Nr: 0406826	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-02 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being permanently housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from May 1944 to March 
1946 and from January 1951 to September 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in San Juan, Puerto Rico, denied the veteran's claim of 
entitlement to special monthly pension based on the need for 
regular and attendance or by reason of being permanently 
housebound.

The issue of entitlement to special monthly pension by reason 
of being permanently housebound is the subject of the Remand 
that follows this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claim for special monthly 
pension based on the need for regular aid and attendance has 
been obtained by the Department of Veterans Affairs (VA).

2.  The appellant has been notified of the evidence that is 
necessary to substantiate his claim for special monthly 
pension based on the need for regular aid and attendance, has 
not submitted additional evidence, and has not identified any 
additional evidence to support his claim.

3.  The veteran, who was born in January 1920, is in receipt 
of pension based on permanent and total disability.

4.  The veteran has the following nonservice-connected 
disabilities: degenerative joint disease of the lumbosacral 
spine, by history, rated 10 percent; no gross psychiatric 
disorder, rated zero percent; peripheral neuropathy, by 
history, rated zero percent; and status post insertion of a 
cardiac pacemaker (two times) rated 10 percent; his combined 
evaluation for pension purposes is 20 percent; he may have 
other non-service connected disabilities.

5.  The veteran is not totally blind or near totally blind.

6.  The veteran is not a patient in a nursing home.

7.  The veteran is not bedridden or housebound.

8.  The veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants of 
nature, or protecting himself from the hazards or dangers 
incident to his daily environment.


CONCLUSIONS OF LAW

1.  VA's duties to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

2.  The criteria for a special monthly pension based upon the 
need for regular aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1521(d),(e) (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Special Monthly Pension for Regular Aid 
and Attendance

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of the veteran's willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 
C.F.R. §§ 3.340(b), 4.15.

The veteran has been receiving nonservice-connected pension 
benefits since January 1986.  Thus, there has been a 
determination that he is permanently and totally disabled.  
He now contends that he is entitled to special monthly 
pension benefits.  For the following reasons and bases, the 
Board concludes that the appellant is not entitled to special 
monthly pension based on the need for regular aid and 
attendance.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The law provides increased pension benefits to a veteran by 
reason of need for aid and attendance or of being housebound.  
See 38 U.S.C.A. § 1521(d), (e) (West 2002); 38 C.F.R. § 
3.351(a)(1) (2003).

Under 38 C.F.R. § 3.351(b) (2003), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2003).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a) (2003).  It may 
be logically inferred from the governing regulatory criteria 
that eligibility to receive additional VA disability benefits 
requires at least one of the enumerated factors be present.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court) stated that a claimant 
need only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  To deny 
a claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

According to the RO's statement of the case, the veteran's 
claim for special monthly pension was filed in February 2002.  

In July 2001, an electrodiagnostic study of the veteran was 
interpreted as showing sensory and motor peripheral 
neuropathy, axonal type.

A VA February 2002 report for housebound status or permanent 
need for regular aid and attendance indicated that the 
veteran had complaints of numbness in his legs and imbalance 
while walking.  He also complained of periodic disorientation 
and forgetfulness.  An examiner described the veteran as 
being in no apparent distress with a flat mood.  The examiner 
indicated that the veteran did not have restrictions in his 
upper extremities affecting grip, fine movements, ability to 
self feed, to button clothing, shave, and attend the needs of 
nature.  The examiner noted that the veteran had numbness in 
his lower extremities due to peripheral neuropathy.  The 
veteran had no restrictions of the spine, trunk, or neck.  
The examiner noted that the veteran had loss of memory and 
poor balance that affected his ability to perform self care, 
ambulate, or travel beyond the premises of his home.  
However, the examiner indicated that the veteran was able to 
walk.  The veteran was not in need of a cane, crutches, or a 
walker to aid in locomotion.  The examiner listed the 
following diagnoses:  status post permanent pacemaker 
implant; sinus syndrome; degenerative joint disease; 
peripheral neuropathy, and; questionable early Alzheimer's 
disease.  The examiner certified that the veteran required 
the daily health care services of a skilled provider without 
which he would require hospital, nursing home, or other 
institutional care.

During a private neurological evaluation in March 2002, the 
examiner noted that the veteran did not have any focal 
deficits.  The examiner recommended conservative management 
of the veteran's complaints of heaviness in his left leg and 
left knee pain.  The examiner suggested that lumbar pathology 
might explain the veteran's unsteady gait.

In March 2002 a computed tomography scan of the veteran's 
lumbar spine showed significant degenerative disc disease of 
the entire lumbar spine, vacuum phenomena, and decreased disc 
space at multiple levels with prominent osteophytes involving 
the endplates and facet joints, producing narrowing of the 
intervertebral foramina at multiple levels.  There was no 
evidence of spinal canal stenosis or disc protrusion or 
extrusion.

The veteran underwent a VA neuropsychiatric examination in 
July 2002.  He denied any treatment for any disorders.  He 
complained of periods of forgetfulness and poor sleep.  He 
spent his days reading or watching television.  He also 
complained of poor hearing.  He used a cane for protection 
against loss of balance.  He was clean and was adequately 
dressed and groomed.  He was walking with a cane.  He was 
alert and fully oriented.  His mood was slightly anxious and 
his affect was constricted.  His attention and concentration 
were good.  His memory was fair.  His speech was clear and 
coherent.  He was not hallucinating.  He was not suicidal or 
homicidal.  His insight and judgment were fair.  He exhibited 
good impulse control.  The examiner reported a diagnosis of 
no gross psychiatric disorder.  The psychiatrist reported 
that the veteran was competent to manage VA funds.

The veteran underwent another VA aid and attendance 
examination in July 2002.  The examiner noted the veteran's 
history of pacemaker insertion.  The veteran had complaints 
of buckling in his left knee.  He also had complaints of 
numbness and paresthesia in the left leg, with occasional 
nocturnal leg cramps.  He denied having diabetes mellitus or 
hypertension.  He also had complaints of forgetfulness and 
disorientation.  The examiner noted that the veteran was able 
to eat, shave, dress, undress, and attend to the needs of 
nature by himself without assistance.  He reportedly bathed 
himself.  He was able to walk with the aid of a four-point 
cane.  He was well oriented.  He had arrived for the 
examination with his wife in a private automobile.  The 
examiner noted that the veteran was not hospitalized.  The 
veteran was not bedridden.  His vision was "fairly good".  
According to the examiner, on a typical day, the veteran was 
able to attend to activities of daily living and needs of 
nature by himself.  He needed prompting to bathe and change 
his clothes but was able to do so without assistance.  
According to the examiner, the veteran was able to walk at a 
slow pace for up to one kilometer with frequent stops for 
rest.  Further, according to the examiner, the veteran could 
be taken out of his home for medical appointments, go to the 
grocery store with his wife, and go to the barber for 
haircuts.  The reported diagnoses were: early senile 
dementia; status post insertion of a cardiac pacemaker times 
two, degenerative joint disease of the lumbosacral spine by 
history, and; peripheral neuropathy by history.

The most recently dated evidence in the claims file consists 
of reports of physical therapy provided to the veteran at a 
private hospital after he underwent a left total knee 
arthroplasty (TKA) in April 2003.  A document dated April 25, 
2003 indicated that the veteran's principal diagnosis was 
total knee replacement.  A report dated soon after the TKA 
procedure noted that the veteran had been independent in his 
activities of daily living prior to the operation.  The 
veteran's subsequent complaints pertained to knee pain.  A 
note dated in May 2003 indicated that the veteran was able to 
move side to side in bed without assistance, and was able to 
move from a supine to a sitting position, and from a seated 
to standing position without assistance.  He had good balance 
when seated and when standing.  He could walk up to 200 steps 
with the assistance of a walker.  He could eat and manipulate 
objects independently.  He required moderate assistance in 
dressing.  His cognitive skills were not affected.  His 
orientation, conceptualization and coordination were not 
affected.  Another note dated in May 2003 indicated that the 
veteran was able to dress and bathe himself without help.  

A note dated in June 2003 indicates that the veteran had been 
admitted to a hospital where he was diagnosed to have had a 
CVA.  The veteran had been independent in his activities of 
daily living and was going out and walking before he was 
hospitalized.  His upper and lower extremities were not 
affected.  The following functions were assessed as not 
affected: postural balance, identification discrimination, 
cognitive skills, orientation, conceptualization, and 
comprehension.  The veteran required slight assistance in 
functional mobility.  The veteran was bathed in bed and used 
a diaper.  The following functions required moderate 
assistance: personal hygiene, eating, and dressing.  
Subsequently dated physical therapy notes contain a diagnosis 
of cerebrovascular accident (CVA) and need for therapy for 
incoordination, ataxia, and lack of balance.  An examiner 
noted in mid-August that the veteran continued to need 
assistance with dressing, bathing, personal hygiene and care, 
and eating.  He had difficulty grasping and manipulating 
objects due to incoordination in his right upper extremity.  
Subsequently dated physical therapy notes indicate 
improvement in the veteran's abilities to walk and otherwise 
care for himself.  The most recent of such records are dated 
in August 2003.  A treatment note dated on August 18, 2003, 
indicates that the veteran stated that he had improved "bit 
by bit."

The most recent notes concerning the veteran's physical 
therapy are dated in late August 2003.  Those records 
indicate that the veteran was able to move from a supine to a 
sitting position independently.  He was able to move from a 
sitting to a standing position while supervised, but without 
the need of assistance.  He was capable of walking 
independently for as many as 200 steps.  He was able to walk 
without a walker.  He needed no assistance in dressing.  He 
was able to manipulate small objects, as demonstrated by his 
ability to play dominos, bingo and cards.  He was able to 
feed himself.  He had full range of motion in his upper and 
lower extremities.  He denied any pain.  He had good balance 
in sitting and standing, and had good muscle tone and 
coordination.  A treatment note dated in late August 
indicates that the veteran was discharged after reaching the 
established objectives of physical therapy.

It is clear that the appellant is not blind as that term is 
defined by 38 C.F.R. § 3.351 (2003).  A VA physician 
described the veteran's vision as fairly good.  The veteran 
reported that his activities included reading and watching 
television.  Moreover, the appellant has not argued, and the 
evidence does not indicate, that he is bedridden or a patient 
in a nursing home due to mental or physical incapacity.  
Rather, the medical evidence shows that he is ambulatory 
without assistance, and lives in his own residence.


Further, a factual need for aid and attendance has not been 
shown.  The evidence does not suggest that the appellant 
cannot bathe himself, dress himself, or keep himself 
ordinarily clean and presentable.  There is no indication 
that he cannot attend to the wants of nature.  On the 
contrary, the preponderance of the evidence in the claims 
file indicates that the veteran can perform all the usual 
activities of daily living without assistance.  Also, the 
nature of his disabilities does not involve the use of 
prosthetic or orthopedic appliances, or problems with the 
upper extremities that would prevent him from feeding 
himself.  There is no evidence that the appellant needs 
assistance with food preparation.  The evidence of record 
does not suggest that the appellant requires assistance in 
terms of protecting himself from the hazards or dangers 
incident to his daily environment.  Rather, the preponderance 
of the evidence indicates that he is alert and well-oriented, 
has good cognition and concentration, fair memory, good 
impulse control, and fair judgment and insight.

The record does contain a suggestion from one physician who 
examined the veteran and concluded that he needed assistance.  
This conclusion was reported by the physician who conducted a 
rather cursory examination in January 2002.  As I noted 
above, the examiner concluded that the veteran required the 
daily health care services of a skilled provider without 
which he would require hospital, nursing home, or other 
institutional care.  At that time, the veteran had complaints 
of lack of balance and forgetfulness.  The veteran did have 
some numbness in his lower extremities.  The examiner 
indicated that the veteran was in no apparent distress.  He 
had no restrictions in his spine, trunk or neck.  He did not 
have restrictions in his upper extremities affecting grip, 
fine movements, ability to self feed, to button clothing, 
shave, and attend the needs of nature.  He was able to walk 
without a cane, crutches, or a walker.  However, according to 
the examiner, the veteran's memory deficits and poor balance 
"affected" his ability to perform self care, ambulate, or 
travel beyond the premises of his home.

Such evidence is supportive of the veteran's claim of 
entitlement to special monthly pension based on the need for 
regular aid and attendance.  However, in making a decision, I 
must view such evidence in the context of the entire record.  
See Madden, supra. 

Overall, I find that preponderance of the evidence of record 
is against finding a factual need for aid and attendance.  I 
find most convincing the most recently generated evidence in 
the claims file that indicates that the veteran is 
independent in all activities of daily living.  The 
preponderance of the evidence does not indicate inability of 
the appellant to dress or undress himself, or to keep himself 
ordinarily clean and presentable, or that he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; or that he is unable to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; or that he is unable to attend to 
the wants of nature; or is incapable of protecting himself 
from the hazards or dangers incident to his daily 
environment.  

In summary, for the reasons and bases discussed above, it is 
concluded that a preponderance of the evidence is against the 
appellant's claim for special monthly pension based on the 
need for regular aid and attendance.  That benefit sought on 
appeal is accordingly denied.

II. Applicability and Compliance with VCAA

There was a significant change in the law concerning 
veteran's claims for pension benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) redefined the obligations of 
VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case. 38 C.F.R. 
§ 3.159.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by the August 2002 rating decision, 
and the February 2003 statement of the case, which informed 
the appellant of the regulations implemented pursuant to VCAA 
and notified the appellant that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, service department, Social Security, and other 
federal agencies.  By letter dated in May 2002, sent to the 
veteran prior to the RO's August 2002 decision that denied 
his claim, he was advised of the evidence needed to establish 
his claim, and what evidence he needed to provide.  He was 
provided forms to authorize release of medical information.  
The appellant was invited to submit any additional evidence 
that he wanted to be considered.  In November 2002, the 
veteran did provide records of private medical treatment and 
waived consideration of such evidence by the RO.  Thus, 
concerning the claim herein decided, VA's duty to notify has 
been fulfilled.  

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  Concerning 
the claim decided in this decision, the appellant has not 
identified any additional evidence.  The RO has obtained all 
relevant records identified by the appellant or otherwise 
evident from the claims folder.

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  In this case 
concerning the claim of entitlement to special monthly 
pension based on the need for regular aid and attendance, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error. 

The Court also held in Pelegrini, supra, that a VCAA notice 
as required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, a substantially complete application was 
received after passage of the VCAA.  The veteran was provided 
notice of passage of the VCAA and its general contents in a 
letter dated in May 2002.  The veteran was advised generally 
of the evidence needed, what evidence the RO would attempt to 
obtain, and that he could submit evidence himself.  He was 
told where and when to send such evidence.  Thereafter, in a 
rating decision dated in August 2002, the veteran's claim was 
denied.  As the RO's adjudicatory actions were made after 
such notice to the veteran, I find that VA has complied with 
the timing requirements of Peligrini.

Under 38 C.F.R. § 3.159(c)(4) (2003), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2) (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.356(a) (2003).  The appellant has been afforded several VA 
examinations.  Concerning the veteran's claim of entitlement 
to special monthly pension based on the need for regular aid 
and attendance, I deem no further examination necessary to 
fairly decide such claim.

In view of the foregoing, I find that all reasonable efforts 
to secure and develop the evidence that is necessary for an 
equitable disposition of the matter herein decided have been 
made by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the appellant has 
had ample notice of what might be required or helpful to 
establish his claim. The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).




ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance is denied.


REMAND

The question remains as to whether the appellant's 
disabilities entitle him to special monthly pension in the 
form of housebound benefits.  38 C.F.R. § 3.351(d).  The rate 
of pension payable to a veteran who is entitled to pension 
under 38 U.S.C.A. § 1521 and who is not in need of regular 
aid and attendance shall be as prescribed in 38 U.S.C.A. § 
1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17 of this chapter) the 
veteran: (1) Has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) Is "permanently housebound" by reason 
of disability or disabilities.  This requirement is met when 
the veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 C.F.R. § 3.351(d).

The evidence does not show that the appellant is housebound.  
Indeed, it is clear that the appellant is not substantially 
confined to his home or immediate premises, as demonstrated 
by the fact that he is able to walk up to 300 steps and is 
able to attend out-of-home visits for medical treatment, 
physical therapy, grocery shopping, and visits to the barber 
for haircuts.  The evidence of record does not indicate that 
the appellant is prevented from leaving his home by reason of 
disability.  He is not institutionalized.

However, I note that veteran may have disabilities that have 
not been rated by the RO.  These include disability from CVA, 
left TKA, a heart disorder status post pacemaker insertion, 
and lumbar spine disorder, lower extremity peripheral 
neuropathy, and early senile dementia.  Such disabilities, 
and any others claimed by the veteran must be rated in order 
to properly assess the veteran's entitlement to special 
monthly pension by reason of being housebound.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.

Accordingly, this matter is Remanded to the RO for the 
following:

1.  The RO should obtain and associate 
with the claims folder records of 
treatment identified by the veteran for 
any disability he has had since June 
2001.  

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure that VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, and any other 
applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

3.  The veteran should be afforded 
appropriate VA examinations to evaluate 
all of his disabilities, including his 
disability, if any, from cerebrovascular 
accident, left total knee arthroplasty, a 
heart disorder status post pacemaker 
insertion, a lumbar spine disorder, lower 
extremity peripheral neuropathy, sinus 
syndrome, and early senile dementia.  All 
indicated tests and diagnostic studies 
must be performed.  The claims file must 
be made available to and reviewed by the 
examiner(s).

4.  Thereafter, the RO evaluate all of 
the veteran's disabilities and should 
readjudicate the veteran's claim of 
entitlement to special monthly pension by 
reason of being housebound.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  


____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



